Citation Nr: 1030227	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.

In April 2006, the Veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In May 2009, the Board denied the Veteran's claim.  The Veteran 
appealed the Board's denial of his service connection claim to 
the United States Court of Appeals for Veterans Claims (Court).  
In February 2010, pursuant to a Joint Motion For Remand, the 
Court vacated and remanded the Board's May 2009 decision that had 
denied the Veteran's service connection claim.  The case is now 
returned to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

In the February 2010 Joint Motion For Remand, it was agreed that 
the Veteran should be provided with a VA examination so that an 
opinion may be provided as to the nature and etiology of his 
asserted low back disorder.  In this regard, in a Statement In 
Support Of Claim (VA Form 21-4138) dated in July 2005 and during 
the April 2006 RO hearing, the Veteran asserted that he injured 
his low back during his period of active service.  He described 
that during his basic training, he had been required to run two 
to three miles, and then to jump over a wall.  He indicated that 
during the jump, something knocked him over onto his back causing 
him to hurt his low back.  He added that he was able to get up 
and continue, and that he did not seek any medical treatment, but 
rather treated the symptoms with pain pills.  The Veteran also 
described an incident during a tour of duty in France, in which 
he fell off of a ledge that was approximately four feet high onto 
a railroad track.  He indicated that he was treated with 
medication and given two or three days off to recover.  He could 
not recall if X-rays had been taken at that time.

The Veteran's service treatment records are completely negative 
of any findings of a low back injury or disease during active 
service.  A separation report of medical examination dated in 
January 1954 shows that, upon clinical evaluation, the spine and 
other musculoskeletal system were normal. 

The post-service evidence does not show a low back disorder until 
many years after service separation.  Subsequent to service, 
private outpatient treatment records from American Family Care 
dated from May 1995 to February 1999 show that the Veteran was 
treated intermittently for symptoms associated with a low back 
disorder.  A note dated on May 25, 1995, shows that the Veteran 
had reported a one week history of pain.

Of record is a copy of a letter from the Veteran dated in June 
1996 showing a contemporaneous description of a work-related back 
injury.  The Veteran described hurting his back while trying to 
catch and pull pipe.

A private medical record from S. S., M.D., dated in April 1998, 
shows that the Veteran reported injuring his back while on the 
job in 1995, 1996, and 1997.  He added that he had worked as a 
portable grinder up until January 30, 1998.  The impression was 
history of back injuries.  Dr. S. opined that the Veteran had no 
impairment in work-related physical activities.

VA outpatient treatment records dated from November 2002 to June 
2007 show continued intermittent treatment for symptoms 
associated with a low back disorder.  During the course of 
treatment, the Veteran had reported a 40 year history of low back 
pain.

In June 2010, the Veteran's representative submitted a brief in 
support of the Veteran's claim.  Attached as exhibits, in 
pertinent part, were a March 2010 lay statement from the 
Veteran's sister and a June 2010 letter from E. A. C., M.D., a 
private physician.  This evidence was submitted without a waiver 
of consideration by the agency of original jurisdiction (AOJ).  
In these circumstances, the law requires that the Board return 
the appeal to the RO for initial consideration of the new 
evidence.

In a decision on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
was invalid because in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without having 
to remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).  Under DAV, the Board has no 
recourse, under the circumstances of this case, but to remand the 
case for AOJ initial consideration of additional evidence.

While the Board could attempt to solicit a waiver from the 
Veteran in accordance with Chairman's Memorandum No. 01-05-09 
(May 25, 2005), as the additional evidence submitted nonetheless 
triggers VA's duty to assist the Veteran in obtaining additional 
evidence, a remand would be necessary in any case.  
The March 2010 lay statement from the Veteran's sister shows that 
the Veteran was said to have been in excellent health prior to 
his period of active service.  It was indicated that upon his 
return from service, he had made frequent visits to the hospital 
for a back injury sustained in service.  It was also indicated 
that since his return from service, he had been treated off and 
on over the years for symptoms associated with his back disorder.

The June 2010 letter from Dr. C. concludes that following review 
of service and post-service treatment records provided by the 
Veteran, and in consideration of a history provided by the 
Veteran, it was more likely than not that the Veteran injured his 
back in service.  Dr. C. added that while the Veteran may have 
injured his back following service, such injuries would have been 
aggravated by the original injury in service.

To date, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
his asserted low back disorder.   Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or obtain 
a medical opinion when there is: (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Significantly, throughout the current appeal, the Veteran has 
asserted that he sustained a number of back injuries in service 
and has experienced symptoms associated thereto ever since.   In 
this regard, the Board notes that the Veteran is competent to 
report symptoms and as to his duties in service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Furthermore, the Board finds the Veteran's 
testimony to be credible and was  corroborated by the other lay 
evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA examination in order to assess 
the nature and etiology of his asserted low 
back disorder.  The claims file and a copy of 
this Remand must be provided to the examiner 
and reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.

The examiner is requested to identify whether 
the Veteran has a current low back 
disability.  If so, the examiner is requested 
to provide an opinion as to whether there is 
a 50 percent probability or greater that the 
diagnosed low back disorder is related to the 
Veteran's period of active service.

In doing so, the examiner should acknowledge 
the Veteran's report, as well as that of his 
sister, as to the continuity of 
symptomatology since service.   Any opinions 
expressed must be accompanied by a complete 
rationale.  It is requested that the examiner 
consider and reconcile any conflicting 
medical opinions of record and any 
contradictory evidence regarding the above 
questions.

2.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO will then readjudicate the 
Veteran's claim, to include consideration of 
the additional evidence of record not 
previously considered as set forth above.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

